Appeal from a judgment of the Supreme Court, Erie County (Joseph D. Mintz, J.), entered January 21, 2010 in a medical malpractice action. The judgment, inter alia, dismissed the second amended complaint against defendant Sheehan Memorial Hospital.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Jurkowski v Sheehan Mem. Hosp. ([appeal No. 1] 85 AD3d 1672 [2011]). Present — Scudder, P.J., Centra, Peradotto, Gorski and Martoche, JJ.